DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and under examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1-20, the limitation “indicating that the portion has been evaluated by the probe” merely describes the intended results rather than structurally limiting limitation. Further, the phrase "thereby" implies an inherent result, it is suggested that applicant amend the claim language to read "therein" instead of "thereby" so that the phrase following the term will be given more patentable weight.
Furthermore, the “tissue marking component” is not linked to the other claimed structures. Applicant is required to link the "tissue marking component" to the other claimed structures. 
With respect to claims 1, 5-6, 11-16, 19, it is not clear how the dispenser is configured to deposit ink “based on one or more ranges of the oxygen saturation” since the dispenser is not tied to any of the structures obtaining oxygen saturation measurements. 
With respect to claim 11, the limitation “indicate that the portion has been probed by the probe” merely describes the intended results rather than disclosing structurally limiting limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3,7-11,13-14,17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (USPN 2011/0028814- Cited by the Applicant) in view of Cheng et al. (USPN 2002/0019587- Cited by the Applicant) further in view of Dave (USPN 5517301-Cited by the Applicant). 
Petersen et al. discloses a device comprising: an oximeter probe contained within a single housing (10) comprising: a plurality of light sources (19, [0026]) configured to generate and emit light into a portion of an extended tissue region, a detector (20) configured to detect the light subsequent to reflection from the portion and generate reflectance data based on detection of the light, a processor (38) configured to determine oxygen saturation of the portion based on the reflectance data, a display (18) configured to provide a notification of the oxygen saturation, and a battery power source (74) contained within the housing and coupled to the light sources, detectors, and processor. Petersen et al. fails to disclose plurality of detectors wherein the detectors are positioned in a circular arrangement. Cheng et al. discloses a self- calibrating optical imaging system containing plurality of light sources and detectors arranges in different configurations. The detectors 124 are disposed around the light sources 122 to define a substantially circular scanning unit 125d ([0051]). It would have been obvious to one having ordinary skills in the art to incorporate plurality of detectors arranged in circular configuration around the light sources as taught by Cheng et al. into the device of Petersen et al., since such modification would have provided an output signal corresponding to a collection of multiple output value signals. Petersen et al. in view of Cheng et al. fails to disclose a tissue marking component having a dispenser. Dave discloses an apparatus including light source, light detector, and reservoir (36) for holding and dispensing an index of refraction matching fluid. Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the reservoir of Dave into the device of Petersen et al. in view of Cheng et al., since such modification would have provided a reservoir that is configured to hold and dispense fluid. Dave fails to explicitly disclose that the reservoir holds and dispenses ink. However, without criticality and unexpected results one with ordinary skills in the art at the time invention was made would recognize that the reservoir of Dave is configured to hold and dispense any type of fluid including ink. 
Claims 5-6, 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. in view of Cheng et al. in view of Dave, and further in view of Sliwa, Jr. et al. (USPN 5,690,113- Cited by the Applicant) as applied to claims 1-3 above, and further in view of Takizawa et al. (USPN 2005/0177069- Cited by the Applicant).
Petersen et al. in view of Cheng et al. in view of Dave, and further in view of Sliwa, Jr. et al. fails to disclose controlling the dispenser to deposit the ink based on the one or more ranges that the oxygen saturation is in.
Takizawa et al. discloses the accommodating tank 62 comprises: a piezoelectric element 64 on the facing side of the nozzle 63; and a marking mechanism 65 for adhering the small mass of the marking agent 61 near the portion (examination target at the level higher than the normal state) sensed by the chemical sensor 13a and adhering the marking by driving the piezoelectric element 64 by the control circuit 15 and by discharging (or ejecting) the marking agent 61 in the accommodating tank 62 from the nozzle 63 by the ink-jet system ([0134]-[0135]). FIG. 10 shows a capsule medical device 3H according to the third embodiment of the present invention.  According to the third embodiment, the capsule medical device 3H is structured by arranging a marking function (marker function) which places a marker to a sensed portion in accordance with the sensing result so as to easily correspond to the later precise examination of the examination target that is sensed by the chemical sensor 13i in the capsule medical device 3C shown in FIG. 4 ([0136]-[0137]). Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the teaching of discharging a marking agent when the examination target is at higher level than normal as taught by Takizawa et al. into the device of Petersen et al. in view of Cheng et al. in view of Dave, and further in view of Sliwa, Jr. et al., in order to facilitate informing the user if the examination target exceeds the normal range. 
Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (USPN 2011/0028814- Cited by the Applicant) in view of Cheng et al. (USPN 2002/0019587- Cited by the Applicant) further in view of Dave as applied to claims 1-2 above, and further in view of Pinedo et al. (USPN 20110046458 Cited by the Applicant).
Petersen et al. in view of Cheng et al. further in view of Dave fails to disclose the dispenser is configured to deposit a plurality of colors of ink, the processor is configured to control the tissue marker to deposit the colors of ink based on ranges of the oxygen saturation, and the ranges of the oxygen saturation are respectively associated with the colors of the ink. Pinedo et al. discloses a device comprising a detector which is able to specifically react in situ in a subject and to detect a marker associated with said medical condition or disease.  The detection is executed under the condition of having entered the body of a subject.  The detector is arranged and constructed to detect a marker after the device entering the body of a subject.  The device will be received in a body fluid or biomaterial of a subject.  At that location the detector will start `searching` the marker, and will detect the marker if present.  The device preferably comprises a signaling unit for emitting a visible substance, such as a colored dye. The device can have one, two or multiple chambers for receiving one or more dyes of different colors.  The colors can correspond with predetermined markers.  The dye corresponding with the detected marker is released upon detection.  This allows detection of different markers using a single device. See the entire document specifically [0011]-[0016], [0068], claim 21.  Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the multiple chambers containing multiple dyes as taught by Pinedo et al. into the device of Petersen et al. in view of Cheng et al. further in view of Dave, since such modification would have provided dispensing different colors of dyes upon detection of different markers using a single device. 
Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Petersen et al. (USPN 2011/0028814- Cited by the Applicant) in view of Cheng et al. (USPN 2002/0019587- Cited by the Applicant) further in view of Dave (USPN 5517301 Cited by the Applicant) and further in view of Pinedo et al. (USPN 20110046458 Cited by the Applicant).
Petersen et al. discloses a device comprising: an oximeter probe contained within a single housing (10) comprising: a plurality of light sources (19, [0026]) configured to generate and emit light into a portion of an extended tissue region, a detector (20) configured to detect the light subsequent to reflection from the portion and generate reflectance data based on detection of the light, a processor (38) configured to determine oxygen saturation of the portion based on the reflectance data, a display (18) configured to provide a notification of the oxygen saturation, and a battery power source (74) contained within the housing and coupled to the light sources, detectors, and processor. Petersen et al. fails to disclose plurality of detectors wherein the detectors are positioned in a circular arrangement. Cheng et al. discloses a self- calibrating optical imaging system containing plurality of light sources and detectors arranges in different configurations. The detectors 124 are disposed around the light sources 122 to define a substantially circular scanning unit 125d ([0051]). It would have been obvious to one having ordinary skills in the art to incorporate plurality of detectors arranged in circular configuration around the light sources as taught by Cheng et al. into the device of Petersen et al., since such modification would have provided an output signal corresponding to a collection of multiple output value signals. Petersen et al. in view of Cheng et al. fails to disclose a tissue marking component having a dispenser. Dave discloses an apparatus including light source, light detector, and reservoir (36) for holding and dispensing an index of refraction matching fluid. Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the reservoir of Dave into the device of Petersen et al. in view of Cheng et al., since such modification would have provided a reservoir that is configured to hold and dispense fluid. Dave fails to explicitly disclose that the reservoir holds and dispenses ink. However, without criticality and unexpected results one with ordinary skills in the art at the time invention was made would recognize that the reservoir of Dave is configured to hold and dispense any type of fluid including ink. Petersen et al. in view of Cheng et al. further in view of Dave fails to disclose the dispenser is configured to deposit a plurality of colors of ink, the processor is configured to control the tissue marker to deposit the colors of ink based on ranges of the oxygen saturation, and the ranges of the oxygen saturation are respectively associated with the colors of the ink. Pinedo et al. discloses a device comprising a detector which is able to specifically react in situ in a subject and to detect a marker associated with said medical condition or disease.  The detection is executed under the condition of having entered the body of a subject.  The detector is arranged and constructed to detect a marker after the device entering the body of a subject.  The device will be received in a body fluid or biomaterial of a subject.  At that location the detector will start `searching` the marker, and will detect the marker if present.  The device preferably comprises a signaling unit for emitting a visible substance, such as a colored dye. The device can have one, two or multiple chambers for receiving one or more dyes of different colors.  The colors can correspond with predetermined markers.  The dye corresponding with the detected marker is released upon detection.  This allows detection of different markers using a single device. See the entire document specifically [0011]-[0016], [0068], claim 21. Therefore, it would have been obvious to one having ordinary skills in the art at the time invention was made to incorporate the multiple chambers containing multiple dyes as taught by Pinedo et al. into the device of Petersen et al. in view of Cheng et al. further in view of Dave, since such modification would have provided dispensing different colors of dyes upon detection of different markers using a single device. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-25 of U.S. Patent No. 9392978. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blank et al. discloses a fluid delivery means attached to the sample probe in order to hold and deliver the fluid to the tissue measurement site.  See the entire document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Primary Examiner, Art Unit 3791